Citation Nr: 1035557	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  02-17 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for major depression or 
other acquired psychiatric disorder, also claimed secondary to 
service-connected disabilities.  

2.  Entitlement to higher initial ratings for cephalgia, rated 30 
percent prior to May 5, 2009, and 50 percent on that date.

3.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fetty, Counsel
INTRODUCTION

The Veteran performed active military service from October 1965 
to October 1967.

This matter arises to the Board of Veterans' Appeals (Board) on 
appeal from September 2002 and later-issued rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The September 2002 rating decision, in 
pertinent part, established service connection for cephalgia 
(headaches) and assigned a noncompensable rating effective July 
12, 2002.  In December 2002, the RO assigned an initial 10 
percent rating.  In October 2003, the Board granted an initial 30 
percent rating.  

In December 2005, the United States Court of Appeals for Veterans 
Claims (hereinafter: the Court), in pertinent part, vacated that 
portion of the October 2003 Board decision that denied a rating 
higher than 30 percent for cephalgia.  The Court remanded the 
case back to the Board.  In November 2006, the U.S. Court of 
Appeals for the Federal Circuit reversed the December 2005 Court 
decision, based on an issue not on appeal here.  In February 
2007, the Court, in pertinent part, reaffirmed its December 2005 
order vacating that portion of the October 2003 Board decision 
that denied a higher rating for cephalgia and again remanded the 
case back to the Board.  In May 2008, the Board remanded the case 
for development.  In June 2009, the RO assigned a 50 percent 
rating for cephalgia effective May 5, 2009.

This appeal also arises from June 2009-issued RO rating decision 
that denied service connection for major depressive disorder.  
The Board has re-characterized that issue as an appeal for 
service connection for major depression or other acquired 
psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 
(2009) (a claimant seeks service connection for the symptoms 
regardless of how those symptoms are diagnosed or labeled).  

This appeal also arises from a January 2010-issued RO rating 
decision that denied entitlement to a total disability rating 
based on individual unemployability (hereinafter: TDIU).   

Entitlement to TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO (private attorney 
representation).  


FINDINGS OF FACT

1.  The Veteran is not a combat veteran, nor did he serve in 
Vietnam.  

2.  An acquired psychiatric disorder first arose many years after 
active service.  

3.  Psychiatric diagnoses, such as major depressive disorder; 
anxiety disorder, not otherwise specified (NOS); post-traumatic 
stress disorder (PTSD); and, major depression, have been offered.  

4.  Competent medical evidence dissociates any current 
psychiatric disorder from active military service or service-
connected disability.  

5.  Cephalgia has been manifested by severe, prostrating 
headaches, productive of severe economic inadaptability, 
occurring at least twice weekly throughout the appeal period.  


CONCLUSIONS OF LAW

1.  Major depression or other acquired psychiatric disorder was 
not incurred in or aggravated by active military service, nor may 
it be presumed to have been incurred in or aggravated by active 
military service, nor was it caused or aggravated by service-
connected disability.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309. 3.310 (2009). 

2.  The criteria for a 50 percent schedular rating, and no 
higher, for cephalgia are met throughout the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic 
Code 8100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has remanded the case for development.  When the remand 
orders of the Board are not complied with, the Board itself errs 
in failing to ensure compliance.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  In this case, all remand orders have been 
complied with.  

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  Upon receipt of a complete or substantially 
complete application for benefits, VA must notify the claimant 
and his attorney of any information and any medical or lay 
evidence that is necessary to substantiate the claims.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VA must also inform the 
claimant of any information and evidence not of record that VA 
will seek to provide and that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, VA sent notice letters to the claimant in June 2008 
and in February, April, and July 2009. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the claim, such error was harmless given that 
service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

In Dingess, the Court also held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  With respect to the appeal for a 
higher initial rating for cephalgia, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been satisfied.

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA and 
private clinical records.  The claimant was afforded VA medical 
examinations.  There are no Social Security Administration (SSA) 
records, as the claimant has not applied for SSA benefits.  
Neither the claimant nor his attorney has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for fair adjudication of the claims 
that has not been obtained.  Hence, no further notice or 
assistance to the claimant is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).
Service Connection

Service connection will be awarded for disability resulting from 
injury or disease incurred in or aggravated by active service 
(wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 (West 2002), 
38 C.F.R. § 3.303(a) (2009).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; (2) medical 
evidence of current disability; and (3) medical evidence of a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the absence 
of official records, particularly if the basic incident arose 
under combat, or similarly stressful conditions [emphasis added], 
and is consistent with the probable results of such known 
hardships."  Caluza, 7 Vet. App. at 509.  

Each disabling condition shown by service medical records, or for 
which the Veteran seeks service connection, must be considered on 
the basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease not 
diagnosed initially until after discharge when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred during service.  38 C.F.R. § 3.303(d); Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are accorded 
special consideration for service connection.  Where a Veteran 
served at least 90 days during a period of war or after December 
31, 1946, and a listed chronic disease, such as psychosis or 
other organic diseases of the nervous system, becomes manifest to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease will be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein.  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a Veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must consider 
the places, types, and circumstances of the Veteran's service, 
his unit's history, his service medical records, and all 
pertinent lay and medical evidence in the case.  More favorable 
consideration is afforded combat Veterans under 38 U.S.C.A. 
§ 1154(b), but, because the Veteran was not in combat, he will 
not be afforded this consideration.  

Service connection may be established on a secondary basis for a 
disability which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and (2) 
that the current disability was either (a) proximately caused by 
or (b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-connected 
condition, a Veteran may be compensated for the degree of 
disability (but only that degree) over and above the degree of 
disability existing prior to the aggravation.  Allen, 7 Vet. App. 
at 448.

38 C.F.R. § 3.310 was amended effective October 10, 2006.  The 
revised § 3.310(b) provides the following: 

  Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-
connected disease, will be service connected.  
However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a 
service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence 
created before the onset of aggravation or by the 
earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and 
current levels of severity under the Schedule for 
Rating Disabilities (38 C.F.R. part 4) and determine 
the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the 
current level.

In February 2009, the Veteran claimed service connection for 
depression secondary to service-connected cephalgia, tinnitus, 
bilateral hearing loss, and residuals of an injury to the face 
and upper jaw.  

The RO obtained VA out-patient treatment reports that reflect 
mental health counseling at various times.  A November 2008 
report notes Axis I diagnoses of major depressive disorder, NOS; 
and, anxiety disorder, NOS.  In that report, the examiner, a 
licensed social worker, notes that the stressors were all related 
to the Veteran's financial worries.  The Veteran also showed PTSD 
symptoms that were felt to be related to an upcoming bankruptcy 
hearing.

A March 2009 VA mental disorders compensation examination report 
reflects that a clinical psychologist reviewed the pertinent 
history and offered an Axis I diagnosis of major depressive 
disorder, moderate, recurrent.  The psychologist opined that 
major depressive disorder is not secondary to any service-
connected disability and further explained that major depressive 
disorder was due to a fire in which the Veteran lost his personal 
possessions and became destitute.  

A March 2009 VA mental health report, signed by a VA 
psychiatrist, contains Axis I diagnoses of anxiety disorder, 
PTSD, depressive disorder, and major depression.  The stressors 
mentioned were the loss of his business, bankruptcy, the death of 
his brother, and flashbacks of being drafted.  

A March 2010 VA psychiatric note reflects, "PTSD symptoms are 
quite active and bothersome."  The Axis I diagnoses were chronic 
PTSD and recurrent major depression.  The examiner mentioned 
"increased memories of Vietnam;" however, the Veteran has not 
served in Vietnam.  His service personnel records reflect that he 
underwent basic training in Missouri and then was stationed in 
Texas for the balance of his active military service.  

The Board must address the competency, credibility, and probative 
value of all evidence, including lay evidence.  38 U.S.C.A. § 
7104(d) (1) (West 2002); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The lay evidence of 
record is competent with respect to observance of symptoms 
readily observable and it is credible, as there is no indication 
of lack of veracity.  Washington v. Nicholson, 19 Vet. App. 362, 
367-68 (2005).  However, the lay evidence may not be used to 
establish a diagnosis or etiology.  VA regards lay statements to 
be competent evidence of descriptions of symptoms of disease, 
disability, or injury, but not the determination of an issue 
involving a question of medical expertise.  38 C.F.R. § 3.159; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); but see 
Jandreau v. Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay 
diagnosis is competent if: (1) lay person is competent to 
identify the medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional).  The Veteran's etiology opinion in this matter is 
of little value because the determination of the root cause of 
any current psychiatric disorder involves a question that only 
medical experts may address.

In this case, there are two negative medical opinions concerning 
the etiology of any psychiatric disability.  The negative medical 
opinions are persuasive and are based on correct facts.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical 
opinion that contains only data and conclusions is accorded no 
weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) 
(medical opinion based upon an inaccurate factual premise has no 
probative value); Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (medical opinion "must support its conclusion with an 
analysis that the Board can consider and weigh against contrary 
opinions.").  

The only contrary (that is, favorable) medical opinion is a March 
2010 VA psychiatric note that reflects "PTSD symptoms are quite 
active and bothersome" and "increased memories of Vietnam."  
This opinion is not valued, as it is based on an inaccurate 
factual premise: the Veteran has not served in Vietnam.  

Because there is no indication that a mental disorder arose until 
many years after active military service and because the medical 
evidence dissociates any current psychiatric disorder from active 
military service or service-connected disability, after 
considering all the evidence of record, the Board finds that the 
preponderance of it is against the claim.  Because the 
preponderance of the evidence is against the claim, the benefit 
of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  Service connection for major 
depression or other acquired psychiatric disorder must be denied.  

Initial Rating for Cephalgia

The Veteran seeks a higher initial rating for cephalgia.  This 
disability is rated 30 percent prior to May 5, 2009, and 50 
percent on that date.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the Court 
distinguished a claim for an increased rating from that of a 
claim arising from disagreement with the initial rating assigned 
after service connection was established.  The Court stressed 
that rather than showing increased disability, it would be 
necessary for the Veteran to show that the original rating had 
simply been too low.  In a later decision, the Court held that 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of staged 
ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 
505, 510 (2007).  

Cephalgia has been rated under Diagnostic Code 8100 for the 
entire appeal period.  Diagnostic Code 8100 is specifically for 
rating migraines; however, headaches of any etiology may be rated 
under this code, as they are analogous to migraines.  

Under Diagnostic Code 8100, a noncompensable rating is warranted 
for attacks occurring less frequently than one in two months.  A 
10 percent rating for migraine headaches is warranted where there 
are characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent rating 
requires characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  A 
50 percent evaluation requires very frequent, completely 
prostrating and prolonged attacks productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009).

A July 2002 VA neurology compensation examination report notes 7 
to 8 severely painful headaches per month-even more often during 
cold weather.  A November 2002 VA neurology compensation 
examination report reflects a reported two to three headaches per 
week that caused the Veteran, a commercial artist, to miss work.  
The headaches usually resolved within 4 hours and a lot of 
photophobia and phonophobia occurred with them.  Medication had 
not helped.  The diagnosis was simply "chronic migraine 
headaches."  

In a September 2004 brief to the Court, the Veteran argued that a 
higher rating is assigned not when all stated rating criteria are 
shown, but rather "when the disability picture more nearly 
approximates the criteria for the next higher rating."  
38 C.F.R. § 4.7.  He also pointed out that § 4.21 states that 
"it is not expected...that all cases will show all the findings 
specified." 

In its order of December 2005, the Court found that the Board had 
omitted a discussion of the interplay among the guidance set 
forth at § 4.3 (reasonable doubt resolved in favor of claimant); 
§ 4.7 (higher rating applies where the criteria are more nearly 
approximated); and, § 4.21 (all elements specified in a 
disability grade need not necessarily be found although 
coordination of rating with impairment of function will be 
expected in all instances).   

On May 5, 2009, VA again examined the Veteran.  The physician 
noted a complaint of worsening headaches.  These occurred weekly 
and most of them were prostrating.  After noting a history of 
weekly headaches, the physician then noted that severe, 
incapacitating headaches had occurred daily.  

All medical evidence dated within the appeal period appears to 
agree that prostrating and severe headaches have occurred at 
least twice weekly, or more often, throughout the appeal period.  
Because these headaches cause the Veteran to miss work, severe 
economic hardship has resulted.  In other words, the headaches 
are productive of severe economic inadaptability.  Comparing 
these manifestations to the rating criteria, it is clear that the 
criteria for a 30 percent rating are greatly exceeded, because 
that rating requires characteristic prostrating attacks that 
occur only once a month.  Throughout the appeal period, the 
Veteran's headaches have occurred much more frequently than once 
per month.  

Comparing the reported 7 to 8 severe, prostrating headaches per 
month and the lost time from work they have caused to the 50 
percent rating criteria, it is clear that these criteria are more 
nearly approximated.  Even if all elements specified in the 
rating criteria are not shown, they need not be.  38 C.F.R. 
§ 4.21.  The Board must resolve any remaining doubt in favor of 
the Veteran and find that the 50 percent criteria are more nearly 
approximated throughout the appeal period.  

In this case, the evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal.  The 
assignment of staged ratings is therefore unnecessary.  Hart, 
supra.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence is at least in 
relative equipoise.  The benefit of the doubt doctrine will 
therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  A 50 percent schedular rating for cephalgia will 
therefore be granted for that portion of the appeal period prior 
to May 5, 2009.

Concerning the appeal for a schedular rating greater than 50 
percent, Diagnostic Code 8100 does not offer a rating greater 
than 50 percent.  No other impairment, including cognitive 
impairment, is shown.  Thus, a rating for other diseases of the 
central nervous system need not be discussed.  Because the 
highest schedular rating offered for headaches has been assigned, 
there is no need for further analysis.  After considering all the 
evidence of record, the Board finds that the preponderance of it 
is against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim for an initial disability rating greater than 
50 percent for cephalgia is therefore denied.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
the Veteran for his service-connected disability, an extra-
schedular evaluation will be assigned.  Where the Veteran has 
alleged or asserted that the schedular rating is inadequate or 
where the evidence shows exceptional or unusual circumstances, 
the Board must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, an extraschedular rating is addressed in the Remand 
below.


ORDER

Service connection for major depression or other acquired 
psychiatric disorder is denied.  

A 50 percent schedular rating for cephalgia prior to May 5, 2009, 
is granted, subject to the laws and regulations governing payment 
of monetary benefits.

A schedular rating greater than 50 percent for cephalgia, for any 
portion of the appeal period, is denied.
REMAND

The Veteran seeks TDIU on a schedular or extraschedular basis.  

TDIU may be assigned, where the schedular rating is less than 
total, when the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such disability, 
such disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 percent 
or more. 38 C.F.R. § 4.16(a) (2009).

The Veteran does not have a single disability rated at 60 
percent.  Specifically, he has a 50 percent cephalgia rating, a 
10 percent tinnitus rating, and two noncompensable ratings.  He 
therefore does not meet the above-noted schedular guidelines 
provided for TDIU pursuant to § 4.16(a).

A TDIU claim "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
The provisions of § 4.16(b) allow for extraschedular 
consideration of cases in which Veterans who are unemployable due 
to service-connected disabilities but who do not meet the 
percentage standards set forth in § 4.16(a).  There must be a 
determination that the Veteran's service-connected disability is 
sufficient to produce unemployability without regard to advancing 
age or non-service-connected disability.  38 C.F.R. §§ 3.340, 
3.341, 4.16.  Assignment of TDIU requires that the record reflect 
some factor that "takes the claimant's case outside the norm" of 
any other Veteran rated at the same level.  Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  The 
question is whether the Veteran is capable of performing the 
physical and mental tasks required of employment, not whether the 
Veteran can find employment.  Id.

In VAOPGCPREC 6-96, VA's General Counsel (GC) stressed that where 
the Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the issue 
of whether an extraschedular rating is appropriate.  If there is 
enough such evidence, the Board must direct that the matter be 
referred to the VA Central Office for consideration.  GC has not, 
however, set forth how much evidence is "enough" evidence for 
referral.  Moreover, in VAOPGCPREC 6-96, GC stressed that if 
further action is necessary, the Board should remand the TDIU 
issue.

In this case, the Veteran's assertion of unemployability and a 
May 2009 physician's opinion that completely prostrating 
headaches occur daily are credible and competent evidence that 
render the TDIU claim plausible.  The Court specifically held 
that the Board is precluded from assigning an extraschedular 
rating "in the first instance."  Floyd v. Brown, 9 Vet. App. 
88, 94 (1996).  Thus, the Board must remand the matter for 
initial consideration by the proper authority-proper authority 
being VA's Central Office.  

VA has not submitted the TDIU claim to VA's Central Office.  
Because the Board cannot adjudicate a TDIU claim until VA's 
Central Office has considered it, the RO must submit the TDIU 
claim to VA's Central Office for consideration.  

Accordingly, the case is REMANDED for the following action:

The RO should submit the TDIU claim to the 
Director, Compensation and Pension Service, 
for extraschedular consideration in 
accordance with 38 C.F.R. § 4.16(b) and 
§ 3.321 (b).  Following that action, if TDIU 
is not granted, an appropriate supplemental 
statement of the case (SSOC) should be 
issued.  The Veteran and his attorney should 
be afforded an opportunity to respond to the 
SSOC before the claims folders are returned 
to the Board.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


